On Application i?or Rehearing.
Poché, J.
We have carefully read and maturely considered the earnest application for a rehearing, of this cause made by defendant’s counsel, in a petition and a supplemental petition.
As urged by him in the latter petition, we have no mean's of ascertaining the elements of damages considered by the jury and made the basis of their verdict. In appeals of this character the whole case in all its features is before us, and our conclusions are based on the result of our own examination of the pleadings and of the evidence, and in affirming the judgment in such cases, we are not held to the same reasons which may have actuated the jury in their finding. 33 An. 642, Vredenberg vs. Behan et al.
Defendant’s main reliance.is on the fact, as alleged by counsel, that *952the issue of actual damages was not tried below and that the pleadings in tbe cause present exclusively the question of “ punitory” or vindictive damages for the alleged tortious entry on, and occupancy of plaintiffs’ lands by the Railroad Company. He concedes that the petition does contain averments of actual damage's, such as injury to the drainage of plaintiffs, the obstruction of the flow of water from the river through a leading ditch to the sugarhouse pond, as a means of supplying the machinery, etc., but he contends that such damages are not alleged with sufficient clearness .and precision, either as to the .nature or the amount of the alleged damages. But we find that issue was joined by a general denial, on these allegations as well as on all the other averments of'the petition, and it was therefore’ competent for plaintiffs to support these allegations by testimony which we find in the record, and which has led us to the conclusion that they had suffered damages in the amount which the jury had allowed.
Understanding that the amount recovered includes all damages incurred, which are continuous in their character, up to the date of the judgment, we see no reason to disturb our decree.
Rehearing refused.